 1   J. EDWARD KERLEY (SBN 175695)
     DYLAN L. SCHAFFER (SBN 153612)
 2   CHRISTOPHER CARLING (SBN 254166)
 3   KERLEY SCHAFFER LLP
     1939 Harrison Street #500
 4   Oakland, CA 94612
     Telephone: (510) 379-5801
 5   Facsimile: (510) 228-0350
 6
     Attorneys for Plaintiff
 7   ALLEN LINK

 8   NICHOLAS J. BOOS (SBN 233399)
     nboos@maynardcooper.com
 9   NORMAN LAU (SBN 253690)
     nlau@maynardcooper.com
10
     MAYNARD, COOPER & GALE, LLP
11   600 Montgomery Street, Suite 2600
     San Francisco, CA 94111
12   Telephone: (415) 646-4700
     Facsimile: (205) 254-1999
13
     Attorney for Defendants
14
     SAFECO INSURANCE COMPANY OF AMERICA and
15   LIBERTY MUTUAL INSURANCE COMPANY

16

17
                                      UNITED STATES DISTRICT COURT
18
                                     EASTERN DISTRICT OF CALIFORNIA
19

20
     ALLEN LINK, an individual,                 )   CASE NO. 2:19-cv-00308-TLN-AC
21                                              )
                       Plaintiff,               )   JOINT STIPULATION AND ORDER
22                                              )   MODIFYING SCHEDULING ORDER
                 vs.                            )
23                                              )
     SAFECO INSURANCE COMPANY OF                )
24
     AMERICA, a corporation, LIBERTY            )
25   MUTUAL INSURANCE COMPANY, a                )
     corporation, and DOES 1 through 10,        )
26                                              )
                       Defendants.              )
27                                              )
28


                                  1
     JOINT STIPULATION AND ORDER MODIFYING SCHEDULING ORDER
 1           Plaintiff Allen Link (“Plaintiff”) and Defendants Safeco Insurance Company of America and

 2   Liberty Mutual Insurance Company (“Defendants”) respectfully submit this stipulation and proposed

 3   order to modify the Scheduling Order due to their current inability to complete discovery in light of the

 4   coronavirus situation and shelter in place order issued by the Governor of the State of California.

 5           WHEREAS, Plaintiff filed his complaint in this action on February 19, 2019 (ECF 2);

 6           WHEREAS, on February 19, 2019, the Court issued its Initial Pretrial Scheduling Order

 7   (“Scheduling Order”) (ECF 4);

 8           WHEREAS, Defendants filed their answer to the complaint on June 18, 2019 (ECF 11);

 9           WHEREAS, under the terms of the Court’s Scheduling Order, the deadlines in this case are

10   calculated based on the date the answer was filed;

11           WHEREAS, the initial deadlines in this case were as follows:

12                 Fact Discovery Cut Off:                            February 13, 2020

13                 Expert Disclosures (60 days after discovery        April 13, 2020

14                 cut off):

15                 Rebuttal Expert Disclosures (30 days after         May 13, 2020

16                 expert disclosures):

17                 Deadline to Inform Court of no Dispositive         June 12, 2020

18                 Motions (120 days after close of discovery):

19                 Deadline to file Dispositive Motions (180          August 11, 2020

20                 days after close of discovery):

21           WHEREAS, due the trial calendars of counsel for Plaintiff and Defendants, and the location

22   and availability of witness, including possibly out of state witnesses, the parties did not believe they

23   would be able to complete all depositions in the case by February 13, 2020 and so on January 21, 2020,

24   they stipulated to modify the scheduling order (ECF 14);

25           WHEREAS, on January 22, 2020, the Court granted the stipulation and ordered the case

26   schedule to be as follows:

27

28                 Fact Discovery Cut Off:                            June 12, 2020


                                  2
     JOINT STIPULATION AND ORDER MODIFYING SCHEDULING ORDER
 1                 Expert Disclosures (60 days after discovery       August 11, 2020

 2                 cut off):

 3                 Rebuttal Expert Disclosures (30 days after        September 10, 2020

 4                 expert disclosures):

 5                 Deadline to Inform Court of no Dispositive        October 9, 2020

 6                 Motions (120 days after close of discovery):

 7                 Deadline to file Dispositive Motions (180         December 8, 2020

 8                 days after close of discovery):

 9          WHEREAS, after the Court’s order modifying the scheduling order was entered, on March 16,

10   2020, six San Francisco Bay Area Counties issued a shelter in place order (the “COVID Order”) that

11   was later extended to the entire state of California by Governor Gavin Newsom on March 19, 2020 for

12   an indefinite duration;

13           WHEREAS, the pandemic and COVID Order, which requires all Californians to stay in their

14   homes with limited exceptions, impedes the parties’ ability to conduct discovery including scheduling

15   and taking depositions and performing a site inspection of Plaintiff’s property;

16          WHEREAS, it is unknown how long the shelter in place orders will remain in place;

17           WHEREAS, in light of the foregoing, the parties agree that it is unknown when the parties will

18   be able to resume depositions and a site inspection;

19          WHEREAS, it is apparent that the parties will not be able to complete all depositions and the

20   site inspection by the June 12, 2020 discovery cut off due to the complications and delay burdening

21   the discovery process as a result of the coronavirus pandemic and the COVID Order;

22          WHEREAS, extending the discovery deadlines in this case to allow sufficient time to complete

23   depositions and a property inspection and to complete expert discovery would impact other dates set

24   by the Court, including the deadline to file dispositive motions;

25          WHEREAS, good cause exists to modify the scheduling order because the parties are unable to

26   complete discovery to adequately prepare for trial in light of the exigencies caused by the coronavirus

27   pandemic and the COVID Order;

28   ///


                                  3
     JOINT STIPULATION AND ORDER MODIFYING SCHEDULING ORDER
 1           THEREFORE, the parties, by and through their respective counsel of record, agree and

 2   stipulate to modify the scheduling order as follows:

 3                     Fact Discovery Cut Off:                           October 9, 2020

 4                     Expert Disclosures (60 days after discovery       December 8, 2020

 5                     cut off):

 6                     Rebuttal Expert Disclosures (30 days after        January 7, 2021

 7                     expert disclosures):

 8                     Deadline to Inform Court of no Dispositive        February 5, 2021

 9                     Motions (120 days after close of discovery):

10                     Deadline to file Dispositive Motions (180         April 7, 2021

11                     days after close of discovery):

12           In the alternative, the parties request that the Court vacate the Scheduling Order and set a case

13   management conference in 60 to 90 days to determine a revised schedule once the coronavirus situation

14   has stabilized.

15           IT IS SO STIPULATED.

16   DATED: April 6, 2020                                KERLEY SCHAFFER LLP
17
                                                         By: /s/ Dylan Schaffer
18                                                            EDWARD KERLEY
                                                              DYLAN SCHAFFER
19                                                            CHRISTOPHER CARLING
20                                                           Attorneys for Plaintiff ALLEN LINK
21

22

23   DATED: April 6, 2020                                MAYNARD COOPER & GALE LLP
24
                                                         By: /s/ Norman Lau
25                                                            NICHOLAS J. BOOS
                                                              NORMAN LAU
26
                                                             Attorneys for Defendants SAFECO
27                                                           INSURANCE COMPANY OF AMERICA
                                                             and LIBERTY MUTUAL INSURANCE
28                                                           COMPANY


                                  4
     JOINT STIPULATION AND ORDER MODIFYING SCHEDULING ORDER
 1          Pursuant to Stipulation, and good cause appearing, IT IS ORDERED that the scheduling order in
 2   this case be modified as follows:
 3
                   Fact Discovery Cut Off:                            October 9, 2020
 4
                   Expert Disclosures (60 days after discovery        December 8, 2020
 5
                   cut off):
 6
                   Rebuttal Expert Disclosures (30 days after         January 7, 2021
 7
                   expert disclosures):
 8
                   Deadline to Inform Court of no Dispositive         February 5, 2021
 9
                   Motions (120 days after close of discovery):
10
                   Deadline to file Dispositive Motions (180          April 7, 2021
11
                   days after close of discovery):
12

13

14   DATED: April 6, 2020

15
                                                                 Troy L. Nunley
16
                                                                 United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28


                                  5
     JOINT STIPULATION AND ORDER MODIFYING SCHEDULING ORDER
                                            PROOF OF SERVICE
 1

 2   STATE OF CALIFORNIA                           )
     COUNTY OF SAN FRANCISCO                       )
 3
             I am employed in the County of San Francisco, State of California. I am over the age of 21 and
 4   am not a party to the within action. My business address is Maynard, Cooper & Gale, LLP, 600
     Montgomery Street, Suite 2600, San Francisco, California 94111. On the date indicated below, I served
 5
     the foregoing document described as:
 6
       JOINT STIPULATION AND [PROPOSED] ORDER MODIFYING SCHEDULING ORDER
 7
     on the interested parties in this action by placing: [ ] the original document - OR- [X] a true and correct
 8   copy thereof enclosed in sealed envelopes addressed as follows:
 9
                    J. Edward Kerley, Jr. (edward@kslaw.us)
10                  Dylan L. Schaffer (dylan@kslaw.us)
                    Christopher Carling (chris@kslaw.us)
11                  KERLEY SCHAFFER LLP
                    1939 Harrison Street, Suite 500
12                  Oakland, CA 94612
13
     [x]    BY CM/ECF ELECTRONIC SERVICE: The following are registered CM/ECF users with
14          the Court and have consented to service through the Court’s automatic transmission of a notice
            of electronic filing.
15

16           I declare that I am employed in the office of a member who has been admitted to the bar of this
     Court at whose direction the service was made. I declare under penalty of perjury under the laws of the
17   State of California that the foregoing is true and correct.
18          Executed on April 6, 2020, in San Francisco, California.
19

20

21                                                     Brian Day
22

23

24

25

26

27

28

                                  6
     JOINT STIPULATION AND ORDER MODIFYING SCHEDULING ORDER
